                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MARTIN M. FRIEDMAN,

                    Plaintiff,

v.                                                      Case No: 6:19-cv-160-Orl-40DCI

U.S. POST OFFICE,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Defendant's Motion to Dismiss (Doc. 3) filed on

January 29, 2019. The United States Magistrate Judge has submitted a report

recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed March 27, 2019 (Doc. 15), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Motion to Dismiss (Doc. 3) is GRANTED.

      3.     The case is DISMISSED with prejudice.

      4.     The Clerk is DIRECTED to close the file.
      DONE AND ORDERED in Orlando, Florida on April 16, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
